DETAILED ACTION
Status of Claims

This office action consider claims 1-20 filed in “Claims” filed on 01/12/2021 
pending for prosecution. 
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed”, as recited in Claim 1, in combination with remaining process steps and limitations of the claims.				
Claims 2-11, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 12: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process”, as recited in Claim 12, in combination with remaining process steps and limitations of the claims.				Claims 13-17, are allowed as those inherit the allowable subject matter from claim 12. 	
Regarding Claim 18: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process”, as recited in Claim 18, in combination with remaining process steps and limitations of the claims.				
Claims 19-20, are allowed as those inherit the allowable subject matter from claim 18. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Borthakur; Swarnal et al. (US 20160300871 A1; hereinafter Borthakur ‘309) “METHODS FOR INTEGRATING BOND PAD STRUCTURES WITH LIGHT SHIELDING STRUCTURES ON AN IMAGE SENSOR”.
Borthakur; Swarnal et al. (US 20160300962 A1; hereinafter Borthakur ‘962) “METHODS FOR FORMING IMAGE SENSORS WITH INTEGRATED BOND PAD STRUCTURES”.
Ahn; Yu-jin et al. (US 20140263962 A1; hereinafter Ahn) “IMAGE SENSOR INCLUDING PLANAR BOUNDARY BETWEEN OPTICAL BLACK AND ACTIVE PIXEL SENSOR AREAS”.
Suh; Sung Dong et al. (US 20150372036 A1; hereinafter Suh) “IMAGE SENSOR AND IMAGE PROCESSING SYSTEM INCLUDING THE SAME”.
Yoon; Junho (US 20120001286 A1; hereinafter Yoon) “IMAGE SENSOR AND PACKAGE INCLUDING THE IMAGE SENSOR”.
Park; Jung-Ho (US 20150255495 A1; hereinafter Park) “IMAGE SENSOR AND METHOD OF MANUFACTURING THE SAME”.
Lee; Kwang-min et al. (US 20170170238 A1; hereinafter Lee) “IMAGE SENSORS AND METHODS OF FORMING IMAGE SENSORS”.
Um; Changyong et al. (US 20160204142 A1; hereinafter Um) “IMAGE SENSORS”.
Prior Art Borthakur ‘309 teaches a imaging system ([Abstract]), wherein (Fig. 1+; [0018+]) a substrate comprising a pixel region and an input/output region; a pixel isolation pattern extending through the substrate in the pixel region;  25a first via disposed on an inner wall of an opening extending through the substrate in the input/output region, wherein the first via comprises a first conductive material; an interference prevention pattern disposed on the pixel isolation pattern, wherein the interference prevention pattern comprises a second conductive material; a first insulating interlayer disposed on the substrate, 30wherein the first insulating interlayer covers the first via and the interference prevention pattern, and comprises a first portion disposed in the opening and a second portion disposed 27outside the opening, wherein the first portion comprises a concave upper surface, and the second portion comprises a substantially flat upper surface; a polishing stop pattern disposed on the first portion of the first insulating interlayer; and  5an insulation pattern disposed on the polishing stop pattern. But, Prior Art Borthakur ‘309 does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Prior Art Borthakur ‘962 teaches imaging systems with bond pad structures ([0001]), wherein (Fig. 2A; [0090+]) a third dielectric layer (e.g. an oxide layer) is formed over a passivation layer (e.g. a nitride layer) inside a trench, where the third dielectric layer is formed and simultaneously fills the color filter wall structures the trench and any gaps in the conductive layer, where the third dielectric layer undergoes chemical mechanical polishing to reduce height and improve planarity. But, Prior Art Borthakur ‘962 does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Prior Art Ahn teaches an image sensor ([0002]), wherein (Fig. 8M; [0051+]) a substrate comprising a sensor array area, a pad area, and a circuit area, wherein the sensor array area comprises a first area including active pixels and a second area including optical black pixels , the pad area is disposed around the sensor array area, and the circuit area is disposed between the sensor array area and the pad area; a wiring layer extending on a level spaced apart from the substrate by a first distance, on the pad area; and a light-shielding pattern comprising a first portion, a second portion, and a third portion, wherein the first portion extends on a level spaced apart from the substrate by a second distance less than the first distance, the second portion is disposed between the first portion and the wiring layer and extends on the level of the wiring layer, and the third portion is disposed between the first portion and the second portion and is integrally formed with the first portion and the second portion, where a second passivation layer covers a wiring layer formed in a trench, where the second passivation layer comprises of silicon oxide. But, Prior Art Ahn does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Prior Art Suh teaches an image sensor ([0002]), wherein (Fig. 3; [0033+]) comprises of shallow trench isolation structures and deep trench isolation structures, where shallow trench isolation may be formed around the first. Shallow trench isolation structures are marked with hatched lines in FIG. 3. Cross-talk between adjacent pixels or adjacent photoelectric conversion elements may be prevented due to DTI and/or STI, where there are multiple shallow trench isolation structures (i.e. STI, STI1, STI2), where at least one shallow trench isolation structures has an opening where first penetrate, and first conductive plug is formed in the first surrounded by insulators, where the first conductive plug connects to metal through metal, and the first conductive plug is connected to an organic photodiode via metal layers and bottom electrode. But, Prior Art Suh does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Prior Art Yoon teaches an image sensor ([0003]), wherein (Fig. 1+; [0029+]) an interconnection layer including a plurality of interconnections which are vertically stacked; a light penetration layer including a plurality of color filters and a plurality of microlenses; a semiconductor layer between the interconnection layer and the light penetration layer, the semiconductor layer including a plurality of photoelectrical transformation elements; and a light shielding pattern between the light penetration layer and the semiconductor layer, wherein a surface of the semiconductor layer adjacent to the light penetration layer having a recess region recessed toward the interconnection layer and wherein the light shielding pattern is formed in the recess region and at least one of the photoelectrical transformation elements is formed in the semiconductor layer between the light shielding pattern and the interconnection layer, where a conductive pad may be disposed in the recess region of the semiconductor layer, where the recess region is formed in the pad region. But, Prior Art Yoon does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Prior Art Park teaches an image sensor ([0003]), wherein (Fig. 1A+; [0053+]) an image sensor according to at least one example embodiment of the inventive concepts may include a semiconductor substrate, an area isolation structure, a plurality of photoelectric conversion devices, a device isolation structure, a voltage applying device, a voltage connection structure, a through via structure, an insulating layer, and an internal circuit. The image sensor according to at least one example embodiment of the inventive concepts may further include a supporting substrate, an anti-reflective layer, and a protective film, a planarized film, a color filter, and a microlens. The image sensor according to at least one example embodiment of the inventive concepts may be a backside illuminated image (BSI) sensor; device isolation structure may extend from substantially the back side BS to substantially the front side FS of the semiconductor substrate, the front end FE of the device isolation structure may protrude further than the back side of the semiconductor substrate; first and second device isolation conductive patterns may include a low-resistance conductive material. The first device isolation conductive pattern may include a material capable of being conformally formed to a lower portion of the device isolation trench. But, Prior Art Park does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Prior Art Lee teaches an image sensor ([0003]), wherein (Fig. 1+; [0057+]) a semiconductor substrate comprising a photoelectric transducer; a color filter layer on the semiconductor substrate; a metal structure on the semiconductor substrate and adjacent a sidewall of the color filter layer; an insulating layer on the color filter layer; and a transparent electrode layer on the insulating layer and connected to the metal structure through an opening of the insulating layer; a metal contact in the semiconductor substrate, wherein: the metal structure contacts the metal contact; the metal structure comprises different first and second metallic materials; the first metallic material contacts the metal contact; and the second metallic material: is on the first metallic material; contacts the transparent electrode layer; and is wider than the first metallic material. But, Prior Art Lee does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Prior Art Um teaches an image sensor ([0002]), wherein (Fig. 1+; [000+]) a substrate including a top surface and a bottom surface; a device isolation structure defining a plurality of pixel regions in the substrate; and a photoelectric conversion element formed in each of the pixel regions, wherein the device isolation structure comprises: an insulating gapfill layer extending from an upper portion to a lower portion of the device isolation structure; a spacer provided at the upper portion of the device isolation structure and interposed between the insulating gapfill layer and the substrate; and a lower impurity region provided at the lower portion of the device isolation structure and interposed between the insulating gapfill layer and the substrat. But, Prior Art Park does not expressly teach wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel 10isolation pattern and the through via define a unit pixel region; forming a via on an inner wall of a first trench on the substrate in the input/output region, wherein the via comprises a first conductive material; forming a first insulating interlayer on the substrate, wherein the first insulating interlayer covers the via and partially fills the first trench, and the first insulating interlayer has a 15non-flat upper surface; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the first trench; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process until remaining portions of the polishing stop layer except for a portion of the polishing stop layer in the first trench are removed (claim 1); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; 10forming an opening through the substrate in the input/output region; forming a via on an inner wall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation pattern; forming a first insulating interlayer on the substrate, wherein the first insulating 15interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the first insulating interlayer; forming a second insulating interlayer on the polishing stop layer, wherein the second insulating interlayer fills a remaining portion of the opening; planarizing the second insulating interlayer until the polishing stop layer is exposed; and 20etching the polishing stop layer and the first and second insulating interlayers using a dry etching process (claim 12); or wherein the pixel isolation pattern has a lattice shape in which some portions are cut in a 20plan view, the through via is formed at a cutting portion of the pixel isolation pattern having the lattice shape, the cutting portion is an area cut from the pixel isolation pattern, and the pixel isolation pattern and the through via define a unit pixel region; forming a first insulating interlayer on the first surface of the substrate, wherein the first insulating interlayer comprises a plurality of wiring structures; 25forming an opening through the substrate in the input/output region, wherein the opening exposes at least one of the wiring structures; forming a via on the exposed at least one of the wiring structures and a sidewall of the opening; forming an interference prevention pattern on an upper surface of the pixel isolation 30pattern adjacent to the second surface of the substrate; forming a second insulating interlayer on the second surface of the substrate, wherein the 25second insulating interlayer covers the via and the interference prevention pattern; forming a polishing stop layer on the second insulating interlayer; forming a third insulating interlayer on the polishing stop layer, wherein the third insulating interlayer fills a remaining portion of the opening; 5planarizing the third insulating interlayer until the polishing stop layer is exposed; and etching the polishing stop layer and the second and third insulating interlayers using a dry etching process (claim 18). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898